DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings were received on 16 December 2021.  These drawings are acceptable.
Specification
The amended specification was received on 16 December 2021.  This amended specification is acceptable.
Claim Rejections - 35 USC § 112-1st
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
Claim Rejections - 35 USC § 112-2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 17, the amended claims describe that the at least one external slot have several segments, where the segments have different distances from the coronal end is confusing. It is not understood what is the intended definition of a segment in the external slot, e.g. the segment is the groove of the slot, or that the segments are the side edges forming the slot, etc. For examination purposes, the recitation will be treated as that the segments are the side edges forming the slot.
Allowable Subject Matter
Claims 1-4, 6-7, 10-14, 16 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the amendments done to the claim have fixed the 112-2nd and objections mentioned in the last Office action of 6 December 2021. 
Therefore, the Office understands that the art of record does not teach or render obvious, either alone or in combination, a dental implant including a right edge of the first tap has a first region located at a first distance from an apex of the implant that has an angle of less than 90 degrees between the right side of the first tap 57forming the right edge of the first tap and the external surface of the apical part; the right edge of the first tap has a second region located at a second distance from the apex that has an angle of more than 90 degrees between the right side of the first tap forming the right edge of the first tap and the external surface of the apical part; the left edge of the second tap has a third region located at a third distance from the apex that has an angle of less than 90 degrees between the left side of the second tap forming the left edge of the second tap and the external surface of the apical part; the left edge of the second tap has a fourth region located at a fourth distance from the apex that has an angle of more than 90 degrees between the left side of the second tap forming the left edge of the second tap and the external surface of the apical part in combination with the elements set forth in the claim, based on the interpretation given of the claim as explained above. 
Regarding claim 11, the amendments done to the claim have fixed the 112-2nd mentioned in the last Office action of 6 December 2021. 
Regarding claim 11, the art of record does not teach or render obvious, either alone or in combination, a dental implant including an edge of the at least one tap has a first region when viewed from a first cross-sectional perspective, which is perpendicular to a longitudinal axis of the implant and located at a first distance from an apex of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
[AltContent: textbox (Micro-thread)][AltContent: arrow][AltContent: textbox (Micro slot)][AltContent: textbox (Coronal region)][AltContent: textbox (Most coronal part)]
    PNG
    media_image1.png
    388
    203
    media_image1.png
    Greyscale

Regarding claim 8 and 17 amendments, as best understood by the Examiner that the added language describes that the intra-bony coronal part has at least one 
 However, having the at least one external slot with several segments extending along the intra-body coronal part, where the segments have different distances from the coronal end of the implant is not part of the embodiment shown in Fig. 14A or in 14B. 
Therefore, due to the reasons given above the Office understands that claims are not part of the elected embodiment and is confusing, making the claims not ready for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        /NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772